DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-11) in the reply filed on 04/19/2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/2021.

Claim Objections
Claims 4-5 & 7-8 are objected to because of the following informalities:  
In line 1 of claim 4, the examiner suggests changing “filter is TEM” to --filter operates in a TEM-- for grammatical and clarity reasons.
In line 1 of claim 5, the examiner suggests changing “wherein particle” to --wherein a particle-- for grammatical reasons.
In line 1 of claim 7, the examiner suggests changing “alkaline” to --alkali--, as Lithium, Sodium, and Potassium are “alkali” metals, and not “alkaline” metals.
In line 2 of claim 8, the examiner suggests changing “zirconium dioxide” to -zirconium oxide--, for consistency with the use of “oxide” in regards to other elements, and for consistency with claim 9, which further limits claim 8, but uses the term “zirconium oxide.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US Patent 5089172) in view of Zhou et al. (EP 2940783), as cited by applicant.
As per claim 1:
Allison et al. discloses:
(a) preparing a ceramic substrate (col. 1 lines 34-37);
5(b) applying a conductive paste (thick film conductor composition, col. 1 lines 50-68) on the ceramic substrate, wherein the conductive paste comprises, 
(i) 100 parts by weight of a conductive powder (col. 6 lines 59-65), 
(ii) 0.1 to 10.0 parts by weight of a glass frit (col. 6 lines 59-65) comprising silicon oxide, boron oxide, aluminum oxide and an alkaline metal oxide (tables 1-3 disclose different combinations of glass frit compositional ranges that meet the material requirements), and 
10(iii) an organic vehicle (organic dispersion medium, col. 1 lines 50-68); and 
(c) firing the applied conductive paste (heating, col. 1 lines 50-68).
	Allison et al. does not disclose that the method applies to the manufacturing of a dielectric filter.
	Zhou et al. discloses a dielectric filter comprising a dielectric filter (title) comprising a ceramic dielectric body (para [0025]) and a conductive electrode (silver plating layer 2).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the method of Allison et al. to form the dielectric filter of Zhou et al. as an art-recognized method of forming a conductive electrode on a ceramic dielectric body, as taught by Allison et al. (col. 1 lines 34-37).

As per claim 2:
	Allison et al. discloses at least 60mol% of metal components of the ceramic substrate are selected from the group consisting of Al, Ba, Ca, 15La, Mg, Mn, Nb, Nd, Ni, Pb, Sm, Sn, Sr, Ta, Ti, Zn, Zr and a mixture thereof (ceramics may be AlN, where the metal component is only Al, abstract).

As per claim 3:
	Allison et al. does not disclose the conductive paste is applied on the entire surface of the ceramic substrate.
	Zhou et al. discloses a conductive electrode (silver plating layer 2) is applied on the entire surface of the ceramic substrate (dielectric body 1, as seen in Fig. 1).
	As a consequence of the combination of claim 1, the conductive paste is applied on the entire surface of the ceramic substrate.

	As per claim 4:
	Allison et al. does not disclose the dielectric filter operates in a TEM (transverse electromagnetic) mode.
	Zhou et al. discloses the dielectric filter operates in a TEM (transverse electromagnetic) mode (Title).
	As a consequence of the combination of claim 1, the dielectric filter operates in a TEM (transverse electromagnetic) mode.

As per claim 5:
	Allison et al. discloses that a particle diameter (D50) of the conductive powder is 0.01 to 10 µm (col. 2 lines 15-25).

	As per claim 6:
	Allison et al. discloses
the glass frit comprises 30 to 85 wt. % of silicon oxide, 11 to 50 wt. % of boron oxide and 0.1 to 5.0 wt. % of aluminum oxide and 0.5 to 6 wt. % of the alkaline metal oxide based on the weight of the glass frit (tables 1-3 propose multiple glass compositions meeting the required material range).

	As per claim 7:
	Allison et al. discloses the alkali metal oxide comprises lithium oxide, sodium oxide and potassium oxide (table 2, glass A).

As per claim 8:
	Allison et al. discloses the glass frit further comprises an 10additional metal oxide selected from the group consisting of zirconium dioxide, titanium oxide, calcium oxide, zinc oxide, magnesium oxide, copper oxide, iron oxide and a combination thereof (tables 1-3 propose multiple glass compositions with a required material such as ZrO2).
	
	As per claim 9:
	Allison et al. discloses the additional metal oxide is selected from 15the group consisting of zirconium dioxide, titanium oxide, zinc oxide, copper oxide, iron oxide and a combination thereof (tables 1-3 propose multiple glass compositions with a required material such as ZrO2).

As per claim 10:
	Allison et al. discloses the additional metal oxide is 0.5 to 20 wt. % based on the weight of the glass frit (tables 1-3 propose multiple glass compositions with a required material such as ZrO2).

As per claim 11:
	Allison et al. discloses the firing temperature in step (c) comprises a firing temperature of 600 to 1100 ºC (col. 4 lines 42-56).	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843